Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 1 of
                                      10



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1 7-cv-00045-CMA-KLM

   STEPHANIE LOPEZ, individually,

          Plaintiff,

   V


   CARL EDWARDS, individually, and
   CASPER TRAILER SALES, INC., a Colorado Corporation

          Defendants.



              Affidavit of Donna Dell'olio In Support of Motion for Attorneyos         Fees



  I, Donna Dell'Olio, state as follows:

   1.     I am licensed to practice law in the State of Colorado, the United States District Court for
  the District of Colorado, and the United States Court of Appeals for the Tenth Circuit. I have
  practiced law in Colorado Springs since 1981   .



  2.      My practice is devoted almost exclusively to the litigation of employment matters,
  including trials and appeals in both federal and state courts, arbitrations in private forums such as
  the American Arbitration Association, and proceedings in federal and state courts and U.S. Equal
  Employment Opportunity Commission.

  3.      I am a founding partner in the law firm of Cornish & Dell'Olio, P.C. To my knowledge
  Cornish & Dell'Olio, P.C. is the only law firm in southern Colorado which practices exclusively
  in the area of employment law. All of the lawyers in my offrce specialize in litigating
  employment matters. Comish & Dell'Olio. P.C. is a busy law firm typically screening between
  ten and twelve new cases per week. All of our lawyers, including myself, are in great demand by
  potential clients and are occupied full time with a full case load. Trial work, such as the work
  performed for StephanieLopez in the present case, always requires that all other client work be
  rescheduled or delayed during trial preparation, and trial.

  4.     My customary hourly rate is $400.00 per hour.

  5. My experience, which is specifically relevant to the representation of Stephanie Lopez in
  her claim for unpaid wages under the federal Fair Labor Standards Act, is as follows.




                                                     I
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 2 of
                                      10



   6.      I have represented groups of employees in claims for unpaid wages since the early
   nineteen nineties. For example: I successfully represented the physician assistants employed by
   the State of Colorado, in their claims for unpaid overtime for waiting time. Cass erly v. State of
   Colorado, (844 P.2d 1275). I successfully represented city utility workers in their claims for
   payment for unpaid overtime while on standby . Fishburn v. City of Colorado Springs, (9I9 P.2d
   847).I successfully represented two large groups of EMTs and paramedics in their overtime
   claims for unpaid sleep time against American Medical Response. This litigation was conducted
   before Judge Lewis Babcock over a three year period and included a six week trial before a
   Special Master appointed by Judge Babcock.

   7. Single plaintiff claims for wages under the Fair Labor Standards Act rarely proceed to
   trial, cases for unpaid overtime usually settle for all or a portion of the unpaid wages. I have
   successfully represented at least 150 employees in claims for unpaid overtime. I successfully
   represented the plaintiff in Schneider v. Landvest Corporation (2006 U.S. Dist. 17230) a single
  plaintiff case which proceeded to trial and judgment before Judge Daniel in2006. A modest
  judgment was obtained and all of my fees were paid following trial.

  8.      During 2016 and2017 I devoted most of my time to a sex discrimination case brought on
  behalf of the senior police women employed by the Colorado Springs Police Department. After
  prevailing before Judge Matsch, Arndt v. City of Colorado Springs (263 F.Supp 3d 1071) on
  claims for disparate impact under Title VII, the case eventually settled with the City agreeing to
  pay all of my attorney's fees at $400.00 per hour.

  9. Comish & Dell'Olio, P.C. charges all clients for costs necessarily incurred in the course
  of representation separately and in addition to hourly attomey's fees. Our standard fee
  agreement and the fee agreement signed by StephanieLopezprovides:

           "In addition to the fees described above, Client is liable to Attorneys for their
           reasonable expenses and disbursements (costs). Such expenses and disbursements
           shall include, but are not limited to, travel expenses, filing fees, deposition
           expenses, investigation expenses, mileage, witness (including expert witness)
           fees, medical records, postage, photocopying, printing, facsimile, paralegal time,
           secretarial overtime, long distance telephone calls and computer research."

  10.     In addition to hourly fees the following costs were actually and necessarily incurred in
  the course ofrepresenting Stephanie Lopez:

   Filing Fees
   (included in the Bill of Costs )                                                 5+oo.oo
   Service Fees
   (included in the Bill of Costs)                                                  s206.s7
   Postage                                                                           523.73
   Photocopies                                                                    St,otg.zg
   Legal Research                                                                   s200.00
   Pelton Reporting
   (included in the Bill of Costs)                                                5L,76s.70



                                                   2
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 3 of
                                      10



    Medical   Re   rts                                                              52L.82
    Police Reports                                                                  5r2.2s
    Hand Writing Expert                                                          52,720.0O
    Porter lnvestigations                                                        St,s9g.+o
   Documart: boards                                                               s43s.10
   Attorney Mileage for travel to and from Denver
   required court appearances and trial                                           s434.93
   Lodging for Trial                                                              s631.87
   Parking for Final PTC and Trial                                                s141.00
   TOTAL COSTS                                                                   Sg,eto.ro
  Invoices Supporting the Costs Itemized Above are filed as Exhibit   8


  1 1.    I devoted 308.58 hours to legal work in the case of Lopez v. Carl Edwards and Casper
  Trailer Sales, Inc. not including pre-filing work or work on the motion for attorney's fees. I
  devoted additional time to the representation of Stephanre Lopez as described below which
  cannot and has not been billed as legal services.

   12.    Stephanie Lopez was homeless during the month prior to trial and during trial of the
  above case. She suffered a serious injury to her foot while homeless and a part of her foot was
  amputated. She was unable to work and required assistance with transportation to and from
  Pueblo and to and from medical facilities, housing and numerous other tasks. In addition to the
  hours I spent performing legal work for Stephanie Lopez I spent no fewer than forty hours
  helping my client with non legal tasks during the month before trial.

  13.     All of the tasks described below were actually and necessarily performed by me

  Date               Description                             Hours        Rate   ($/hr)       Total

  ll03l20l7          DraftingComplaint                        2.66        $400.00        $1,064.00

  ll04l20I7          FinalizeComplaint                         .7s        $400.00            $300.00

  210212017          Read Answer, .5, Research on
                   affirmative defenses .83                   1.33        $400.00            $s32.00

  0412112017 Work on Scheduling Order           and Non
                   consent to Magistrate Judge                1.33        $400.00            $532.00

  0510112017 Receipt of Order, .08, Review of Magistrate
                     Judge's practice standards .33            .41        $400.00            $164.00

  51412017         Prepare Rule 26(a) disclosures             t.4r         $400.00           $s64.00




                                                      J
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 4 of
                                      10



   sl4l20l7     Review Defendant's Rule 26(a)
                disclosures including documents                   .75   $400.00    $300.00

   515120t7     Finalize SO                                       .25   $400.00    $100.00

   610U2017     Motion to appear by phone                         .08   $400.00     $32.00

   06108120t7   Attend scheduling conference                      .25   $400.00    $100.00

   0610812017   Review minutes and Magistrates procedures .75           $400.00    $300.00

   06116120t7   Meeting with client; prepare first set of         .92   $400.00    $368.00
                discovery, emails with counsel to
                schedule depositions

   0611912017   Prepare Rule 502 Order                            .16   $400.00     $64.00

   0111812017   Prepare for Edwards deposition                   4.50   $400.00   $1,800.00

  0712412017    Prepare for Edwards deposition                   2.00   $400.00    $800.00

  07/2612017    8:30-l:30 deposition work with client            7.50   $400.00   $3,000.00
                before and during lunch break
                1:30-3:00 work on plan for
                Investigation .75 andprepare second set
                ofDiscovery 1.0

  0713112017 Review Supplemental Disclosures/ compare .50               $400.00    $200.00
                to client's notes

  0713112017 Read Defendant's discovery responses           .5    .50   $400.00    $200.00

  0713112017 Telephone call to client revising    answers        2.17   $400.00   $868.00
                to interuogatories .5 prepare chart for MIX
                1.5 call to Nierenberg.l6

  08102/2017    Emails to Lily Nierenberg regarding              1.75   $400.00    $700.00
                motion to modify scheduling order,
                amendment of pleading, .25 identify
                witnesses by reviewing client notes
                extensive t hour
                work on motion to modify scheduling
                order.5

  0810312017 Exchange of emails regarding employees'             75     $400.00    $300.00
                Names, frnalize motion and amended



                                                  4
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 5 of
                                      10



                complaint.

   0810312017 Work on Motion and Amended Complaint            1.00   $400.00    $400.00

   0910512017 Read discovery responses from Defendant.         .25   $400.00 $100.00
   0910612017 Work on letter to Lily Nierenberg.1.16         2.00    $400.00    $800.00
                Work on 3rd set of discovery .83 minutes

  0910712017 Finalize discovery and     correspondence         .50   $400.00 $200.00
  0910812017    Telephone call with Lily Nierenberg,         t.25    $400.00    $s00.00
                instructions to Esther, (15 minutes)
                prepare motion
                and discovery request.( I .0)

  0912712017 Telephone call with client, (20 min) email .50          $400.00 $200.00
             exchange with opposing counsel

  1010212017    Locate handwriting expert, research
                and telephone calls 3.33 hours prepare
                and send email (including identifying        4.16    $400.00   $1,664.00
                documents)

  l0ll5l20|7    Work on discovery responses                  5.50    $400.00   $2,200.00
                4:00-9:30 p.m.

  1012612017    Deposition of Ginger Valdez and              5.75    $400.00   $2,300.00
                work with client 9:00 -10:15
                12:30-5:00 p.m.; deposition of
                Julie Earp and work with client.

  1012612017 Work on expert disclosures including
             reading report and working with expert          t.40    $400.00 $s60.00
  1012612017 Authorize release of records and
                correspondence (instru ct para and review)    .t6    $400.00     $64.00

  1012712017 Work with client to prepare for                 3.00    $400.00   $1,200.00
                depositionl0:00-1 :00

  I0l3ll20l7    Plaintiffs deposition 9:30-6:30              9.00    $400.00   $3,600.00

  Ill02l20I7    Emails with Lily Nierenberg                  .50     $400.00    $200.00
                regarding stipulation, work on stipulation




                                                  5
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 6 of
                                      10



   lIl02l20l7 PlaintifPs   response to motion to dismiss
                Drafting, research and writing                  4.16    $400.00   $1,664.00

   tIl03l20r7   Work on motion to amend complaint,               1.s0   $400.00    $600.00
                Motion to modify Scheduling Order,
                Response to Motion to Dismiss

   lll05l20I7   Stipulation to dismiss 3'd cause of   action    N/C

   tU8l20I7     Third Supplemental disclosures and instruct
                paralegal                                       ,25     $400.00    $100.00

   II|I7l20l7   Read Reply, read cases cites                    1.0     $400.00    $400.00

   lll30l20l7   Read Order                                      l6      $400.00     $64.00

   l2l4l20l7     Read Joseph report                            1.0      $400.00    $400.00

  I2ll4l20l7    Read Defendant's Amended Answer                t.2s     $400.00    $500.00
                Review and research on affirmative
                defenses

  l2ll9l20l7    Telephone call with opposing   counsel          0.33    $400.00    $132.00

  0110912018 Follow up on subpoena                              0.17    $400.00     $68.00

  0210612018 9:30-1 l:45 and 1:30-5:30 work on                  6.42    $400.00   $2,568.00
                response to motion for partial summary
                judgment.

  0210712018 Work on response to motion for summary 3.00                $400.00   $1,200.00
                judgment 9:00-12:00

  0210812018 Work on response to motion for summary 2.00                $400.00    $800.00
             judgment 10:00-12:00

  0211112018 Work on response to motion for partial             5.67    $400.00   $2,268.00
             summary judgment 5:00 p.m.- 10:40

  0211312018 8:40-1:00 work on response to motion               6.t7    $400.00   $2,468.00
             for partial summary judgment 1:30-4:00

  212712018     Read Reply in Support of Motion for    PSJ       .50    $400.00    $200.00

  0310612018 Review materials for Lily Nierenberg               I.I7    $400.00    $468.00
                regarding expert witness



                                                  6
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 7 of
                                      10




   0310712018 Respond to Lily Nierenberg regarding                  67     $400.00    $268.00
              conferral on702; telephone call with
                 Wendy Carlson.

   0510112018 Research: review all civil procedure                  75     $400.00    $300.00
              standards for Arguello

   0510112018 Research: review Arguello civil                       .50    $400.00    $200.00
                procedure standards

   0510212018 Work on final pretrial order                          1.50   $400.00    $600.00

   0510312018 Work on final pretrial order                          3.67   $400.00   $1,468.00

   0510412018 Work on final pretrial order                          .75    $400.00    $300.00

   0510612018 Work on final pretrial order and exhibit              t.25   $400.00    $s00.00
              list

   0510712018 Work on FPTO                                          1.00   $400.00    $400.00

  05/08/2018 Work     on final pretrial order                       75     $400.00    $300.00

  0511712018 Read court order denying partial summary .50                  $400.00    $200.00
                Judgment

  0711912018 Review Civil Practice Standards and         all        1.34   $400.00    $s36.00
                deadlines respond to email regarding exhibits

  0712312018 Work on calendaring all deadlines         and   jury   1.09   $400.00    $436.00
                instructions

  0712512018 Work     on   jury instructions and                    r.34   $400.00    $s36.00
                demonstrative exhibits

  0712612018 Work     on   jury instructions                        2.09   $400.00    $836.00

  0810U20r8     Multiple calls to Pueblo regarding client           4.50   $400.00   $1,800.00
                Availability, work on jury instructions
                1 1 :00 12:15, 1 :30-2:00, 3:00-5:25



  0810312018 Work on jury instructions, conference                  .50    $400.00    $200.00
             call with court.

  0810712018 Work on demonstrative evidence,       jury             5.75   $400.00   $2,300.00



                                                   7
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 8 of
                                      10



                Instructions, motion in limine

   08/08/2018   Work on exhibits 7:30-9:30, jury              10.50      $400.00   $4,200.00
                instructions 9:30-1 1:00, 1 1:00-3:00
                to Pueblo to see client, 3:00-6:00
                motion in limine

   0810912018   8:30-9:30 work on jury instructions,          3.rl       $400.00   $1,268.00
                9:30- 1 0:40 conference on instructions,
                l:10-2:09 work on motion in limine

   081t212018   1:00 p.m. - 7:30   p.m. Work on response
                    to Defendant's Motion in Limine           6.50       $400.00   $2,600.00

   0811312018 Work    on jury instructions 10:00 a.m.         6.25       $400.00   $2,500.00
                5:00 p.m. minus 45 min for lunch

   081r412018   9:00 a.m.-12:00 p.m. jury instructions        3.00       $400.00   $1,200.00

   0811512018   Finalizejury instructions 8 :45- 1 :00 p.m.   4.25       $400.00   $1,700.00

  0812012018    Prepare response to motion in limine          4.00       $400.00   $1,600.00

  0812012018    Motion for telephone testimony, work          7.34       $400.00   $2,936.00
                on response to motion in limine

  0812212018 Work on objections      tojury instructions      1   1.s0   $400.00   $4,600.00
                9:30 a.m. 9:17 p.m. - 45 min lunch

  0812312018 9:00 a.m. 4:00 p.m. - .75 lunch work on 6.25                $400.00   $2,500.00
             exhibit list, work on demonstrative exhibits
                finish objections to instructions

  0812912018    Prepare for Final Pretrial Conference         7.s0       $400.00   $3,000.00
                9:00-12:30, l:00-6:00 attend Final Pretrial
                Conference 5 hours travel billed at
                I   12 rate   :
                         2.5, 1.5 hours Final Pretrial
                Conference

  0910412018 Emails, telephone calls and letter               1.50       $400.00    $600.00
                encouraging settlement, letter to client

  0910512018 Read Carl Edwards deposition                     3.00       $400.00   $1,200.00

  0910612018 Readclient'sdeposition                           1.00       $400.00    $400.00




                                                    8
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 9 of
                                      10



   09/10/2018   Work on opening                            2.00       $400.00 $800.00
   09llll20r8   Read client's deposition                   1.50       $400.00 $600.00
   091r6120t8   Prepare trial   brief                      3.00       $400.00    $1,200.00

   0911812018 8:00 a.m. - 7:40 p.m. work with              11.67      $400.00    $4,668.00
                Stephanie

   0911912018 9:10-10:00 work with client,                 7.34       $400.00    $2,936.00
                10:00-12:29 work on Carl Edwards
                l:22-5:30 work on Carl Edwards cross

  0912012018 work with client 9:00-12:00                   10.34      $400.00    $4,136.00
             12:30-4:00, 5:00-9:20 work on
                Carl Edwards cross

  0912U2018     9:30-10:10 work with Julie Yeagle on       6.34       $400.00    $2,536.00
                expert testimony; work on exhibits,
                trial prep work on anticipating various
                defense witnesses' testimony

  0912212018 Work on opening 12:30-5:00                    5.s0       $400.00    $2,200.00

  0912312018 Work on trial preparation, voir dire,         4.00       $400.00    $1,600.00
             organize trial materials, final work
             with client

  0912312018 7:00-10:00 p.m. prepare for                   3.00       $400.00   $1,200.00
             opening and voir dire

  0912412018 7:30-3:30Trial                                1   1.00   $400.00   $4,400.00
             7:00 - 10:00 p.m. prepare for next day
                various witnesses and Carl Edwards cross

  0912512018 7:00 a.m.2:30 in trial                        10.50      $400.00   $4,200.00
                6:00 p.m. to 9:30 prepare for Julie
                Earp and William Wisnan

  0912612018 7:00 a.m. -2:30 p.m. Trial                    13.00      $400.00    $5,200.00
             6:00 to 11:30 prepare closing

  09/2712018 In trial                                      9.00       $400.00    $3,600.00

  I0l0ll20l8    Email to Lily Nierenberg and response      .17        $400.00       $68.00
                regarding liquidated damages



                                                  9
Case 1:17-cv-00045-CMA-KLM Document 148-1 Filed 10/26/18 USDC Colorado Page 10 of
                                       10




   l0/04/2018      Motion for liquidated damages
                   Research and drafting                         2.66          $400.00   $1,064.00

   10i08/2018 Review of costs for preparation
              of Bill of Costs 35 min                           .58            $400.00 $232.00
   1011012018 Work on bill of costs finalize and
              Affidavit.33                                       aa
                                                                .JJ            $400.00    $   132.00

   l0llll20l8      Prepare for tel call to opposing counsel
                   re settlement 20 minutes, 20 minute tel       75            $400.00    $300.00
                   call

   l0lI2l20l8      Motion to stay; Multiple calls to opposing
                   counsel X4 + multiple emails                  75            $400.00    $300.00

   l0lI2l20l8      Review of Time entries for motion
                   for attorney's fees                           1.50          $400.00    $600.00

                                                                309.08 hours         $t23,632.00

   Further Affiant Sayeth Naught.

   Dated this 26th day of October 2018




                                                         Donna Dell'Olio
                                                                        .!lF
   STATE OF COLORADO                  )
                                      ) ss.
   COUNTY OF EL PASO                  )

          Subscribed and sworn to before me this 26th                                Dell'Olio


                                                         Notary Public

   Notary ID 20044018232
   My commission expires: May 25,2020


           ER KUMMA AB               ON
            NOTARY PUBLIC
          STATE OF COLORADO
           NOTARY lD 20044018232
      MY COMMISSION EXPIRES MAY 25, 2O2O


                                                    10
